IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00176-CV
 
Mohammad A. Hashmi,
                                                                      Appellant
 v.
 
Palm Gardens Homeowners Association, Inc.; 
Carl DeBarbieris Owner of and 
d/b/a Genesis Property Management and 
Genesis Community Management, Inc.,
                                                                      Appellees
 
 
 

From the 11th District Court
Harris County, Texas
Trial Court No. 03-34630
 

ORDER DISMISSING INDIGENCY APPEAL

 
We ordered Mohammad Hashmi to file
his brief on his indigence appeal on or before July 6, 2005.  No brief was
received.  Thus, we dismiss Hashmi’s indigence appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).  Based on this dismissal, Hashmi is not indigent for his appeal under
this cause number.  All appeal fees to the court reporter, district court
clerk, and Tenth Court of Appeals Clerk, including the $125 filing fee and a
$10 motion fee are now due.  The appellate record for Hashmi’s appeal on the
merits, under this cause number, is due 30 days after the date of this Order.
 
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Indigence appeal
dismissed; Fees and record due
Order delivered and
filed July 20, 2005
Do not publish



not publish
[OT06]